SULLIVAN, Chief Judge
(concurring in the result):
My inquiry to determine voluntariness involves two questions:
[First,] whether the techniques for extracting the statements, as applied to this suspect, are compatible with a system that presumes innocence and assures that a conviction will not be secured by inquisitorial means____[Second,] whether the defendant’s will was in fact overborne.
Miller v. Fenton, 474 U.S. 104, 116, 106 S.Ct. 445, 452, 88 L.Ed.2d 405 (1985). With respect to the latter, I find that the military judge’s factual conclusion that appellant’s will was overborne is deserving of great weight in the voluntariness analysis. With respect to the former, appellant was denied due process of law. He was essentially an unwanted reservist who was repeatedly rejected by military counsel. Furthermore, he was denied even the traditional protection of his superior officer and was subjected to substantial interrogation pressures. See Mincey v. Arizona, 437 U.S. 385, 398-402, 98 S.Ct. 2408, 2416-2419, 57 L.Ed.2d 290 (1978); see also Arizona v. Fulminante, 499 U.S. 279, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991).